DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-2 in the reply filed on May 10, 2021 is acknowledged.  The traversal is on the ground(s) that Igarashi is directed to a packaged beverage having replenishment of water and electrolytes whereas Daisho is directed to a fruit juice based beverage that contains astaxanthin and asserts that Igarashi solves a problem different than the problem of Daisho whereas applicant alleges the present application is directed to a colorless transparent beverage having reduced harshness caused by potassium.  Applicant points out that the claims were examined together during the international stage and alleges there is no undue burden to examine the combined claims given that the International Searching Authority found no undue burden.  Applicant also alleges that under MPEP 1893.03(d) if an examiner determines that the claims lack unity of invention and requires election of a single invention when all of the claims drawn to the elected invention are allowable the nonelected inventions should be considered for rejoinder.
This is not found persuasive because Examiner notes that the claims are not found allowable at this time in view of the rejections below and therefore rejoinder is not appropriate at this time.  Additionally, claims examined under US practice does not Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The requirement is still deemed proper and is therefore made FINAL.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-2 is provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. JP 2017/158548 (cited on Information Disclosure Statement filed June 10, 2020) in view of Daisho et al. JP 2017/012075 (cited on Information Disclosure Statement filed June 10, 2020) and Sprenger et al. US 2013/0251844.
It is noted that formal human translations of Igarashi et al. JP 2017/158548 and Daisho et al. JP 2017/012075 were previously furnished in the Restriction Requirement dated April 23, 2021).  All citations are with respect to the formal human translations.
Regarding Claim 1, Igarashi et al. discloses a beverage comprising potassium (‘548 Translation, Paragraph [0015]) and at least one type of oligosaccharide (‘548 Translation, Paragraph [0034]) wherein the beverage satisfies the requirements of an absorbance at a wavelength of 660 nm of 0.06 or less (‘548 Translation, Paragraphs [0013] and [0047]), a ΔE (color difference) value of 3.5 or less relative to pure water (‘548 Translation, Paragraphs [0013] and [0032]), and a potassium content of 2 to 50 mg/100 mL (‘548 Translation, Paragraph [0013]).
Igarashi et al. is silent regarding the degree of sweetness of the potassium containing beverage being 3 to 10 and the total oligosaccharide content being 0.1 g/100mL or more.
Daisho et al. discloses a beverage comprising potassium (‘075 Translation, Paragraph [0009]), lactose, and at least one type of oligosaccharide (‘075 Translation, Paragraph [0019]), wherein the beverage has a degree of sweetness of 8-18 (‘075 Translation, Paragraph [0027]), which overlaps the claimed sweetness range of 3-10.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sweetness degree of the potassium beverage of Igarashi et al. to be within the claimed ranges since Daisho et al. teaches that the claimed ranges were known sweetness at the time of the invention.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 1, Daisho discloses a total oligosaccharide content of 0.03-0.15 mg/100 g (‘075 Translation, Claim 1).  However, this does not necessarily entail the total oligosaccharide content of 0.1g/100 mL or more since Daisho does not disclose the density of the beverage.
Sprenger et al. discloses a beverage containing potassium (‘844, Paragraph [0059]) and human milk containing oligosaccharides at a concentration of 5-8 g/L (‘844, Paragraph [0006]), which converts to 0.5-0.8g/100mL and falls within the claimed oligosaccharide concentration range of 0.1g/100mL or more.
Both Daisho and Sprenger et al. are directed towards the same field of endeavor of beverages containing potassium and oligosaccharides.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the oligosaccharide concentration of the beverage of Daisho and make the beverage with an oligosaccharide concentration at the claimed ranges since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 2, Igarashi et al. discloses the pH of the beverage to be approximately 2.5-5.0 (‘548 Translation, Paragraph [0035]), which overlaps the claimed pH range of 4-7.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasui et al. US 2018/0064142 (15552592) discloses a beverage comprising an absorbance of 0.06 or less at a wavelength of 660 nm and a delta E value color difference of 3.5 or less with respect to pure water (‘142, Paragraph [0012]) and a brix of 3-10 (‘142, Paragraph [0015]) made with oligosaccharides (‘142, Paragraph [0036]).
Yasui et al. US 2018/0027844 (15552586) discloses a beverage comprising a delta E value color difference of 3.5 or less with respect to pure water and a brix of 3-10 (‘844, Paragraph [0010]) wherein the amount of fruit flavoring is used in amounts of about 1 to 10000 ppm depending on its strength and the clarity of the beverage containing it (‘844, Paragraph [0013]) and has an absorbance of no more than 0.06 at a wavelength of 660 nm and a delta E value of no more than 3.5 (‘844, Paragraphs [0025]-[0026]) and a Brix of 3-10 (‘844, Paragraph [0032]) and made with an oligosaccharide (‘844, Paragraph [0029]).
Yoshimoto et al. US 2017/0105434 (15128134) discloses a beverage comprising a delta E color difference of 3.5 (‘434, Paragraph [0014]).
Uchiyama et al. US 2006/0148045 discloses a beverage comprising 1-3% weight oligosaccharide (‘045, Paragraph [0074]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792